In the Children’s Court of Westchester County, respondent was directed to pay $40 a week for the support of his wife and three infant children, and was granted the right of visitation. Subsequently, payment under the order was suspended pending petitioner’s compliance with the respondent’s right of visitation. Petitioner appeals from the order which suspended the payments. Order unanimously affirmed, without costs. The court had power to make the order. (Children’s Court Act, §§ 30, 30-a, subds. 1, 6, cl. [b]; subd. 14.) Appeal from decision and order of May 8, 1952, dismissed. The decision is not appealable. There is no such order in the record. Present — Carswell, Acting P. J., Adel, Wenzel, MacCrate and Schmidt, JJ.